Case: 3:15-cv-00324-jdp Document #: 401-17 Filed: 09/18/20 Page 1 of 3




                  EXHIBIT 17
                             Case: 3:15-cv-00324-jdp Document #: 401-17 Filed: 09/18/20 Page 2 of 3


                         Online in Wisconsin
    Findings from the Wisconsin Family Health Survey, 2015 Release
1




    This report offers information about Internet access among adult Wisconsin household residents. Estimates
    are based on results from the 2014 Wisconsin Family Health Survey (FHS). The FHS is a population survey
    that uses address-based random sampling and telephone interviewing of selected respondents conducted
    each year by the Department of Health Services (DHS). An adult respondent in each sampled household
    answers the survey questions on behalf of all people living in that household.

    In 2014, respondents were asked the following question about themselves and each adult in the household.
    The question asked for one response for each adult household member. Listed below the question are the
    estimated percentages of Wisconsin adults categorized by responses to the question.
    _______________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________



                      How do you/how does your household member primarily access the Internet?

                                        Home personal computer or laptop                                                        54%
                                        Smartphone or cellphone                                                                 22%
                                        At work                                                                                  5%
                                        Tablet/I-Pad                                                                             2%
                                        At school                                                                                1%
                                        At the library                                                                           1%
                                        Use someone else’s device                                                                1%
                                        Other                                                                                    1%
                                        Don’t use the Internet                                                                  13%
                                        All adults                                                                             100%
    ______________________________________________________________________________________________________________________________________________________________________________________________________ _________________________________________________________




    Figure 1. Internet access among Wisconsin adults by                                                                                      Internet Access by Age Group
         age group
                                                                                                                                             As shown in Figure 1, Internet access in Wisconsin
     100%
                                                                                                                                             is essentially universal among younger adults, but
                                                                                                                                             decreases with age. An estimated 96% of all
       90%                   96%
                                                     89%
                                                                                                                                             residents aged 18-44 accessed the Internet in
       80%                                                                                                                                   2014, a percentage that stayed relatively high at
       70%                                                                   77%                                                             89% among adults aged 45-64. However, access
       60%                                                                                                                                   gradually decreased to less than half of adults age
                                                                                                                                             75 and older. Note that this does not include
       50%
                                                                                                                                             people living outside of households; for example,
       40%                                                                                            43%                                    dormitories and nursing homes.
       30%
                                                                                                                                             The majority of adults aged 45 and older used a
       20%
                                                                                                                                             personal computer to access the Internet, while
       10%                                                                                                                                   adults younger than age 45 were about evenly
          0%                                                                                                                                 divided between using a personal computer and
                           18-44                   45-64                   65-74                      75+                                    using a smartphone as their primary way to access
                  Source: Wisconsin Family Health Survey, 2014.                                                                              the Internet.
                                                                                                                                                                                                                                            EXHIBIT
                                                                                                                                                                                                                                              5014
           Case: 3:15-cv-00324-jdp Document #: 401-17 Filed: 09/18/20 Page 3 of 3


Internet Access by Income Level                               Internet Access by Education Level

Poverty may be a barrier to Internet access.                  As seen in Figure 3, the more education reported,
Overall, an estimated 77% of low-income adults                the more likely it was that an adult accessed the
accessed the Internet, compared to 93% of                     Internet. An estimated 98% of adults who have
adults who were above the low-income threshold.               graduated from college access the internet,
As seen in Figure 2, low-income adults in each of             compared to 54% who have not completed high
the four age groups were significantly less likely            school.
to access the Internet than those who were
above low-income. Low-income adults were those                Figure 3. Internet access in Wisconsin,
who lived in households where income was less                         by education level
than 200% of the federal poverty level (FPL).
Above low-income adults were those who lived in                100%
households where income was above 200% of                       90%                                          98%
                                                                                                 93%
the FPL.2                                                       80%
                                                                70%                   79%
  Figure 2. Internet access in Wisconsin,                       60%
        by age group and income level                           50%
                                                                          54%
                                                                40%
              Low-income             Above low-income           30%
                                                                20%
                                                                10%
 100%                                                            0%
  90%        98%                                                        Less than High school    Some       College
          94%              94%
  80%                                                                  high school graduate     college    graduate
                                        85%
  70%                                                                 Source: Wisconsin Family Health Survey, 2014.
                       72%
  60%
  50%                               60%                 58%
                                                              Conclusion
  40%
  30%                                            34%          Not all adults access the Internet, particularly
  20%                                                         those who are older, have low income, or have less
  10%                                                         education. Online communication does not reach
   0%                                                         all adults, thus different communication strategies
         Age 18-44    Age 45-64    Age 65-74     Age 75+
                                                              may be required to reach different people. Family
        Source: Wisconsin Family Health Survey, 2014.         Health Survey results show that we cannot assume
                                                              that everyone is online in Wisconsin.

 Notes:
   1. Estimates have been rounded to the nearest whole percentage.
   2. The Federal Poverty Level (FPL) is based on household size and income. Examples of the 200% FPL are: one-
        person household, $23,000; two-person household, $31,000; three-person household, $39,000; four-person
        household, $47,000. See: http://aspe.hhs.gov/prior-hhs-poverty-guidelines-and-federal-register-references
   3. For more information about the Wisconsin Family Health Survey:
        http://www.dhs.wisconsin.gov/stats/familyhealthsurvey.htm
   4. For questions or more information, please contact: DHShealthstats@dhs.wisconsin.gov




P-01143 (10/2015)
